DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on March 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “multiplication/accumulation” at line 4 renders the claim indefinite, because it is not clear whether the “multiplication/accumulation” performs either multiplication, or accumulation, or both.
In addition, it is not clear as to how “a plurality of power amplifiers”, “a plurality of multiplication/accumulation (MAC) processing units”, “a plurality of delay units”, and “a plurality of memory look-up units (MLU units)” are connected and operate with each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-22 of U.S. Patent No. 10,972,139. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, conflicting claim 16 includes all the claimed limitations. 
As to claim 2, conflicting claim 13 includes all the claimed limitations. 
As to claim 3, conflicting claim 17 includes all the claimed limitations. 
As to claim 4, conflicting claim 16 includes all the claimed limitations. 
As to claim 5, conflicting claims 1-22 fail to disclose the plurality of processing units comprise two or more of a NOT logic unit, an AND logic unit, an OR logic unit, a NOR logic unit, a NAND logic unit, or an XOR logic unit.  The examiner, however, takes Official Notice that such processing units are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify conflicting claims 1-22 as claimed, in order to reduce the weight, size, and implementing cost of the processing units.
As to claim 6, conflicting claims 13, 19 include all the claimed limitations. 
As to claim 7, conflicting claim 16 includes all the claimed limitations. 
As to claim 8, conflicting claim 15 includes all the claimed limitations. 
As to claim 9, conflicting claim 16 includes all the claimed limitations. 
As to claim 10, conflicting claim 18 includes all the claimed limitations. 
As to claim 11, conflicting claim 13 includes all the claimed limitations. 

Claims 1-2, 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-24 of U.S. Patent No. 11,258,473. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, conflicting claim 22 includes all the claimed limitations. 
As to claim 2, conflicting claim 22 includes all the claimed limitations. 
As to claim 4, conflicting claim 20 includes all the claimed limitations. 
As to claim 5, conflicting claims 1-24 fail to disclose the plurality of processing units comprise two or more of a NOT logic unit, an AND logic unit, an OR logic unit, a NOR logic unit, a NAND logic unit, or an XOR logic unit.  The examiner, however, takes Official Notice that such processing units are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify conflicting claims 1-24 as claimed, in order to reduce the weight, size, and implementing cost of the processing units.
As to claim 6, conflicting claim 16 include all the claimed limitations. 
As to claim 7, conflicting claim 16 includes all the claimed limitations. 
As to claim 8, conflicting claim 16 includes all the claimed limitations. 
As to claim 9, conflicting claim 22 includes all the claimed limitations. 
As to claim 10, conflicting claim 24 includes all the claimed limitations. 
As to claim 11, conflicting claim 19 includes all the claimed limitations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shor (US 2015/0381216).
As to claim 1, Shor discloses an apparatus (see at least figure 3), comprising: a plurality of power amplifiers 259 configured to amplify respective signals of a plurality of signals to generate respective amplified signals of a plurality of amplified signals (see paragraph [0023]); and a plurality of multiplication/accumulation (MAC) processing units 264, 265, 266, 267 (see paragraph [0029]), a plurality of delay units 262, 263 (see paragraph [0029]), and a plurality of memory look-up units (MLU units) 268 (see paragraph [0029]) configured to generate filter coefficient data for filtering nonlinear power amplifier noise using the respective amplified signals (see paragraphs [0026], [0044], [0046]).
As to claim 11, Shor discloses a plurality of antennas 253, 254, 255 (see figure 3), each antenna configured to transmit a respective amplified signal of the plurality of amplified signals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shor in view of Parlos (US 5,479,571).
As to claim 2, Shor fails to disclose the plurality of MAC units, the plurality of delay units, and the plurality of MLU units implement a recurrent neural network (RNN).  Parlos discloses MAC unit 184, 186, a plurality of delay units 196, 198, 200, and MLU unit 185 implement a recurrent neural network (RNN).  See figure 7, column 1 lines 62-64.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Parlos to Shor, in order to provide suitable network for modeling and controlling dynamic nonlinear systems (as suggested by Parlos at column 1 lines 53-57, column 2 lines 1-12).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shor.
As to claim 10, Shor fails to disclose the apparatus implements an Internet-of-Things (IoT) smart home device, an IoT agricultural device or an IoT industrial device.  The examiner, however, takes Official Notice that such an Internet-of-Things (IoT) smart home device, an IoT agricultural device or an IoT industrial device is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Shor as claimed, in order to provide better information access, communication and cost-effective.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gal (US 2017/0244582), Gal (US 2015/0381220), Khlat (US 2020/0136563) disclose digital pre-distortion apparatuses.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646